Citation Nr: 0811428	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO. 07-03 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North 
Florida/South Georgia Veterans Health System


THE ISSUES

1. Entitlement to payment of medical expenses incurred by the 
veteran during a hospitalization at Baptist Medical Center 
from March 22, 2006 to March 24, 2006 (hospitalization from 
March 17, 2006 to March 24, 2006)

2. Entitlement to payment of medical expenses incurred by the 
veteran on March 17, 2006, for the cost of medical expenses 
and ambulance transportation received from Nassau County 
BOCC. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
January 1970. 

This matter comes on appeal from a 2006 decision of the North 
Florida/South Georgia Veterans Health System. A Travel Board 
hearing was held before the undersigned Veterans Law Judge 
(VLJ) in March 2008. A transcript of the hearing is of record 
and associated with the claims folder. 

The issue of entitlement to payment of medical expenses 
incurred by the veteran on March 17, 2006, for the cost of 
medical expenses and ambulance transportation received from 
Nassau County BOCC is being REMANDED to the VA Medical Center 
(VAMC). 

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown. 


FINDINGS OF FACT

1. The veteran received medical care at Baptist Medical 
Center from March 17, 2006 to March 24, 2006. 

2. The veteran underwent a laparoscopic cholecystectomy on 
March 22, 2006. 

3. After surgery, the veteran had a complicated state of 
perceived congestive heart failure (CHF), postoperative 
fever, nausea, and vomiting, which required an additional 
48 hour stay. 

4. With resolution of the benefit of the doubt, the veteran's 
condition was stabilized at the conclusion of his hospital 
stay and discharge to follow-up on outpatient basis on March 
24, 2006.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Baptist Hospital Center on 
March 23, 2006 to March 24, 2006, have been met. 38 U.S.C.A. 
§ 1725 (West 2002 & Supp 2005); 38 C.F.R. §§ 17.1000-17.1002 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits. Given the fully favorable decisions 
discussed below, the Board finds that any issue with regard 
to timing or content related to VCAA notice provided to the 
veteran is moot or represents harmless error.

The veteran asserts in essence, that payment of medical 
expenses incurred from March 23, 2006 to March 24, 2006 by 
the veteran during hospitalization at Baptist Medical Center 
is warranted. The veteran claims that although all of his 
medical expenses were paid for the hospitalization that 
occurred at this facility until March 22, 2006, full payment 
for the entirety of the hospitalization is warranted. 

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Under the provisions of 38 C.F.R. § 17.1002, payment or 
reimbursement for emergency services may be made only if all 
of the following conditions are met:

(a) The emergency services were provided in a hospital 
emergency 
	department or a similar facility held out as providing 
emergency care to 
	the public;

        (b) The claim for payment or reimbursement for the 
initial 
	evaluation and treatment is for a condition of such a 
nature that a 
prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have 
been hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

	(c) A VA or other Federal facility/provider was not 
feasibly 
	available and an attempt to use them beforehand would 
not have been 
	considered reasonable by a prudent layperson (as an 
example, these 
	conditions would be met by evidence establishing that a 
veteran was 
	brought to a hospital in an ambulance and the ambulance 
personnel 
	determined that the nearest available appropriate level 
of care was at a 
	non-VA medical center);


	(d) The claim for payment or reimbursement for any 
medical care 
	beyond the initial emergency evaluation and treatment is 
for a continued 
	medical emergency of such a nature that the veteran 
could not have been 
	safely discharged or transferred to a VA or other 
Federal facility (the 
	medical emergency lasts only until the time the veteran 
becomes 
	stabilized);

	(e) At the time the emergency treatment was furnished, 
the veteran 
	was enrolled in the VA health care system and had 
received medical 
	services under authority of 38 U.S.C. chapter 17 within 
the 24-month 
	period preceding the furnishing of such emergency 
treatment;

	(f) The veteran is financially liable to the provider of 
emergency 
	treatment for that treatment;

	(g) The veteran has no coverage under a health-plan 
contract for 
	payment or reimbursement, in whole or in part, for the 
emergency 
	treatment (this condition cannot be met if the veteran 
has coverage 
	under a health-plan contract but payment is barred 
because of a failure 
	by the veteran or the provider to comply with the 
provisions of that 
	health-plan contract, e.g., failure to submit a bill or 
medical records 
	within specified time limits, or failure to exhaust 
appeals of the 
	denial of payment);

	(h) If the condition for which the emergency treatment 
was furnished 
	was caused by an accident or work-related injury, the 
claimant has 
	exhausted without success all claims and remedies 
reasonably available 
	to the veteran or provider against a third party for 
payment of such 
	treatment; and the veteran has no contractual or legal 
recourse against 
	a third party that could reasonably be pursued for the 
purpose of 
	extinguishing, in whole or in part, the veteran's 
liability to the 
	provider; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 

The veteran has met all of the criteria to warrant 
reimbursement for his medical expenses for hospitalization 
until March 22, 2006. What is in controversy at this point is 
whether he warrants reimbursement for the final two days of 
his hospitalization from March 23, 2006 to March 24, 2006. 

In this regard, 38 C.F.R. § 17.1002 (d) indicates the claim 
for payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized). 

The term stabilized means that no material deterioration of 
the emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility. 38 C.F.R. 
§ 17.1001 (d) (2007). 

A March 22, 2006 Operative/Procedural Report indicated that 
the veteran was brought to the operating room and placed in a 
supine position. Induction of general anesthesia with 
orotracheal intubation was performed. A cholangiogram was 
performed. Following the laparoscopic cholecystectomy with an 
intraoperative cholangiogram, the wounds were closed and dry 
dressing was applied. The veteran tolerated the procedure 
well and he was extubated in the operating room and sent to 
the recovery room in stable condition. 

However, the only evidence of record indicating the point of 
medical stabilization is the report of discharge summary. In 
substance, it indicates that following surgery, the veteran 
had signs and symptoms of heart failure and Cardiology was 
consulted. While in an emergency state, the physicians at 
Baptist Hospital Center found the veteran had, in addition to 
signs and symptoms of heart failure, hypokalemia which 
required potassium replacement. 

VA was called for a transfer and it indicated that it did not 
have room to admit the veteran. VA approved to have a 
laparoscopic cholecystectomy performed. The cholecystectomy 
was performed on March 22, 2006. Postoperatively, the veteran 
had some fever, nausea, and vomiting. His intraoperative 
cholangiogram was negative. Because of his complicated case 
with heart failure, leg wounds, fever, nausea, and vomiting, 
he had to remain hospitalized 48 hours after surgery. 

By March 24, 2006, the physician at Baptist Medical Center 
assessed that the veteran had reached maximum hospital 
benefit and could be safely discharged home. Discharge was 
rendered on March 24, 2006. 

Although the agency of original jurisdiction determined that 
the veteran had become stabilized within the meaning of the 
law on March 22, 2006, the Board is unable to ascertain the 
bases for such an assessment. The question is one requiring 
medical expertise, and both the RO and the Board may not rely 
upon their own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


That the veteran completed surgery is not, in and of itself, 
a medical opinion upon which to find that he was stabilized. 
However, it is unquestioned that the veteran was only 
released to home on March 24, 2006. 

The evidence showed the veteran needed to remain hospitalized 
for 48 hours after surgery, until March 24, 2006. The veteran 
was consulted by the Cardiology service while he was 
hospitalized. He underwent surgery, requiring general 
anesthesia. After surgery, he had complications showing 
possible heart failure, vomiting, nausea and postoperative 
fever. These symptoms, combined together, showed that the 
veteran's condition was not stabilized. These symptoms showed 
that there was still some material deterioration likely of 
his emergency medical condition, and as such, the veteran was 
not stable for discharge or transfer at that time. This is 
further supported by the discharge summary's indication that 
the veteran's case was considered to be complicated. 

Based on these findings, payment of medical expenses incurred 
by the veteran during a hospitalization at Baptist Medical 
Center from March 22, 2006 to March 24, 2006 (hospitalization 
from March 18 to March 24, 2006) is warranted. 


ORDER

Payment of medical expenses incurred by the veteran during a 
hospitalization at Baptist Medical Center from March 22, 2006 
to March 24, 2006 (hospitalization from March 18, 2006 to 
March 24, 2006), is granted, subject to the laws and 
regulations governing the award of monetary benefits. 


REMAND

Further development is necessary as to the claim for 
entitlement to payment of medical expenses and ambulance 
transportation incurred by the veteran on March 17, 2006, 
received from Nassau County BOCC. 

The veteran asserts that he warrants payment for ambulance 
transportation incurred on March 17, 2006 , from Nassau 
County BOCC. He stated that the ambulance transportation was 
necessary for emergency treatment. He also stated that he was 
transported to the medical facility twice in one day and that 
the last transport was paid by VA, but not the initial 
transport for emergency services. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting. 
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim. See 38 C.F.R. § 3.159 (2007) 
Unfortunately, in this claim, the veteran was not notified of 
what was necessary to substantiate his claim for 
reimbursement of ambulance services. This must be done prior 
to final adjudication of the claim. 

There is only a copy of the March 17, 2006 medical bill but 
not a copy of a medical report accompanying the emergency 
situation that required the veteran to be transported to the 
closest hospital for his emergency medical condition. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish reimbursement for emergency 
transportation expenses on March 17, 2006 
(the first transport) by Nassau County 
BOCC. 




2. After obtaining a release of 
information from the veteran, a copy of 
all medical records generated in 
connection with the initial alleged 
emergency transportation to the Baptist 
Medical Center on March 17, 2006 should 
be obtained and associated with the 
claims folder. 

3. If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case. The 
appropriate laws and regulations should 
be provided to the veteran and his 
representative and they should be 
provided an appropriate period to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


